 



EXHIBIT 10.2

 



THIS AGREEMENT (this “Agreement”), dated May 31, 2012 is entered into by and
between CARBONICS CAPITAL CORPORATION, a Delaware corporation (the “Company”),
and YA GLOBAL INVESTMENTS, L.P. (the “Investor”).

  

WHEREAS:

  

A.Reference is made to the agreement between the Company and the Investor dated
December 6, 2011 (the “Debenture Purchase Agreement”) regarding the purchase by
the Investor and the issuance by the Company of certain Series C Convertible
Debentures.

 

B.The Debenture Purchase Agreement provided for, among other things, the
issuance of a number of Series C Convertible Debentures, including a second
Series C Convertible Debenture in the face amount of $160,000 referred to in the
Debenture Purchase Agreement as the “Second Funding.”

 

C.The parties desire to increase the amount of Second Funding of the second
Series C Convertible Debenture to $200,000 and close on the issuance of such
debenture on the terms and conditions set forth in this Agreement.

 

D.All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Debenture Purchase Agreement

  

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

 

1. The parties agree that the Series C Closing with respect to the Second
Funding shall take place on the date hereof and that the face amount of the
Series C Convertible Debenture to be issued and sold at this closing shall be
increased from $160,000 to $200,000.

 

2. The Investor represents that the Investor Representations and Warranties are
true and correct as of the date hereof. The Company represents that the Company
Representations and Warranties are true and correct as of the date hereof.

 

 



3. The parties agree that gross proceeds to be paid for the Series C Convertible
Debenture at the Series C Closing with respect to the Second Funding, as
modified herein, shall be disbursed via wire transfer in immediately available
U.S. funds, payable to the following parties in accordance with the respective
wiring instructions attached hereto as Exhibit A:

 



Gross Proceeds: From YA Global Investments, L.P. $200,000.00       Less: None
$0.00       Net Proceeds: Net Proceeds Payable to the Company $200,000.00



  

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 

 





 



Carbonics Capital Corporation   YA Global Investments, L.P.               By:
Yorkville Advisors, LLC   Its: Investment Manager By: /s/ Stephen Schoepfer     
Name: Stephen Schoepfer    By: /s/ Mark Angelo Title: Chief Executive Officer  
  Name: Mark Angelo     Its: Portfolio Manager          



 

 

 



EXHIBT A

 

WIRING INSTRUCTIONS

 

 



    Company:       Bank: Umpqua Bank   479 N. Central Blvd.   Coquille, OR 97423
    Routing #: 123205054     Account Name: Westport Energy, LLC (*)     Account
#: _____________________



 

* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Carbonics. Westport is a wholly owned subsidiary of Carbonics.

 

 

 

 



